

114 HR 5891 IH: To prohibit the Environmental Protection Agency from using funds to carry out the Environmental Justice Small Grants Program.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5891IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Salmon introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Environmental Protection Agency from using funds to carry out the Environmental
			 Justice Small Grants Program.
	
 1.Funding prohibitionThe Administrator of the Environmental Protection Agency may not use any funds to carry out the Environmental Justice Small Grants Program.
		